Exhibit 10.7

Emisphere Technologies, Inc.
765 Old Saw Mill River Road
Tarrytown, New York 10591

March 31, 2005

Atticus European Fund LTD
Attention:          David Slager and Justin Stebbing

Dear Messrs. Slager and Stebbing:

          Reference is made to the shares of common stock (the “Common”) of
Emisphere Technologies, Inc. (the “Company”) and warrants exercisable for common
stock of the Company (the “Warrants”) that Atticus European Fund LTD and/or its
affiliates (collectively, “you”) are purchasing from the Company on the date
hereof.  The Common, the Warrants and the shares of common stock and other
securities issuable upon exercise of the Warrants, are referred to herein as the
“Securities”.  For good and valuable consideration, the Company hereby agrees as
follows:

          1.          In the event you reasonably determine that you are an
affiliate of the Company and require a resale registration statement to resell
the Securities held by you without limitation under the Securities Act of 1933,
as amended, the Company shall provide you with demand registration rights for
the Securities pursuant to a registration rights agreement or other similar
documentation to be negotiated by the Company and you in good faith.  Such
registration rights agreement shall contain customary provisions, including,
without limitation, demand and “piggy-back” registration rights, an agreement by
the Company to pay all expenses of the registration (other than brokerage
commissions and underwriting discounts), and indemnification provisions.  The
registration rights agreement would include an agreement by the Company to cause
the registration statement to (i) become effective as promptly as possible after
the date of filing of such registration statement with the Securities and
Exchange Commission, and (ii) remain effective until all of your Securities have
been sold.

          2.          During the term of the Warrants (for so long as you hold
at least 5% of the outstanding shares of the Company’s common stock (treating
all warrants as if exercised)), the Company will not directly or indirectly
offer or sell any of its equity or any equity equivalent or equity-linked
securities in a transaction other than an underwritten public offering (any such
offer or sale being referred to as a “Subsequent Placement”) except in
accordance with this paragraph 2.  Prior to any Subsequent Placement, the
Company shall deliver to you a written notice (the “Offer”) of any proposed
Subsequent Placement, setting forth in reasonable detail the terms and
conditions of the Subsequent Placement and offering to sell to you your pro rata
portion of the offered securities (treating all warrants as if exercised).  To
accept an Offer, in whole or in part, you must deliver a written notice to the
Company prior to the end of the ten (10) business day period following delivery
of the Offer, setting forth the portion of offered Subsequent Placement that you
elect to purchase in accordance with this paragraph.  If you elect

102




to acquire any or all of your pro rata portion of the offered securities, you
shall acquire from the Company, and the Company shall sell to you, your portion
of the offered securities at the same closing in which the securities are sold
to the other purchasers thereof.  The Company shall have fifteen (15) days from
the expiration of the period set forth above to issue, sell or exchange all or
any part of the securities described in the Offer as to which a notice of
acceptance has not been given by you, but only on terms and conditions that are
not more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer.  In the event that the Company has
not issued, sold or exchanged the offered securities within such 15-day period,
then the Company shall not thereafter issue, sell or exchange any securities
without again first offering the securities to you pursuant to this paragraph. 
Notwithstanding anything herein to the contrary, the restrictions contained in
this paragraph shall not apply to (i) the granting of stock options to
employees, officers, consultants or directors of the Company pursuant to any
stock option plan or similar plan duly adopted by the Company or to the issuance
of Common Stock upon exercise of such options, (ii) the issuance of Common Stock
to providers of goods or services to the Company as compensation for such goods
or services, or (iii) licensing transactions, acquisitions of businesses and
other bona fide transactions that are strategic transactions and are primarily
for purposes other than equity financing..

          3.          You may transfer all or any part of your rights hereunder
to transferees or assignees of at least 25% of each type or class of the
Securities; provided, that you may freely transfer such rights to affiliates.

          4.          The Company shall pay all of your reasonable costs and
expenses in connection with the offering of the Securities, including the
reasonable fees and disbursements of legal counsel retained by you in connection
with the offering and the transactions contemplated thereby and hereby.

          5.          You are wiring today to the Company’s account at JP Morgan
Chase Bank funds in the amount of $5,902,500.  It is understood and agreed that,
unless otherwise instructed by you, we will promptly return these funds to you
in the event that the definitive terms of a Warrant in connection with the
proposed financing of the Company are not agreed upon by the close of business
today.

          6.          This letter agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to the principles of conflict of laws thereof which would result in the
application of the laws of any other jurisdiction.  This letter agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

          Please sign below to indicate your acknowledgment of the foregoing.

 

EMISPHERE TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ ELLIOT MAZA

 

 

--------------------------------------------------------------------------------

 

Name:

Elliot Maza

 

Title:

Chief Financial Officer

103




Acknowledged and agreed:

 

 

 

As of March 31, 2005

 

 

 

ATTICUS EUROPEAN FUND LTD

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

104